Electronically Filed
                                                       Supreme Court
                                                       SCPW-17-0000635
                                                       14-SEP-2017
                          SCPW-17-0000635              01:42 PM

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


   MICHAEL J. FUCHS and KE KAILANI DEVELOPMENT, LLC, a Hawaii
             limited liability company, Petitioners,

                                vs.
THE INTERMEDIATE COURT OF APPEALS, STATE OF HAWAI#I, Respondent,

                                and

   KE KAILANI PARTNERS LLC, a Hawaii limited liability company,
  HAWAII RENAISSANCE BUILDERS LLC, a Delaware limited liability
                  company, ET. AL., Respondents.


                        ORIGINAL PROCEEDING
(SCWC-12-0000758; SCWC-13-0004290; CAAP-12-0000070; CAAP-12-0000758;
      CAAP-13-0004290; CIV. NOS. 09-1-2523-10 and 11-1-1577-07)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Nakayama, Acting C.J., McKenna, Pollack, and Wilson, JJ.,
and Circuit Judge Nacino, in place of Recktenwald, C.J., recused)

          Upon consideration of petitioners’ petition for writ of

mandamus and for a stay, filed on August 30, 2017, the documents

attached thereto and submitted in support thereof, and the

record, it appears that petitioners fail to demonstrate that they

have a clear and indisputable right to the requested relief or

that they lack alternative means to seek relief.    Petitioners,

therefore, are not entitled to an extraordinary writ.     See Kema

v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ

of mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to
relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus, including the request for a stay, is denied.

          DATED: Honolulu, Hawai#i, September 14, 2017.

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson

                              /s/ Edwin C. Nacino




                                2